Title: To Thomas Jefferson from John Nancarrow, with Drawing by Jefferson, [1792–1793]
From: Nancarrow, John,Jefferson, Thomas
To: Jefferson, Thomas



 [1792–1793]

On the second plate following page 233, Fig. 3. Dessein d’une machine pour elever l’Eau par le moyent du Vent.

This machine is simple, easily constructed and capable of raising water to any height provided the pumps are made in the Jack-head form.
J. N. thinks he has seen one of these Engines with wooden sails instead of Cloth.
N.B. This book may be kept 3 weeks unless J. N. be called on to go into the Country sooner.
[Drawing by TJ on a separate sheet:]
 
 